

EXHIBIT 10.18


THIS NOTE WAS ORIGINALLY ISSUED ON MAY 13, 2010, AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED UNLESS REGISTERED UNDER THE
ACT AND ALL APPLICABLE STATE SECURITIES LAWS OR UNLESS THE HOLDER OF THIS NOTE
DELIVERS TO THE ISSUER HEREOF AN OPINION OF COUNSEL (WHICH COUNSEL AND OPINION
SHALL BE REASONABLY SATISFACTORY TO THE ISSUER HEREOF) TO THE EFFECT THAT AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE AT THE TIME OF SUCH
SALE OR TRANSFER.  THE TRANSFER OF THIS NOTE IS ALSO SUBJECT TO SIGNIFICANT
ADDITIONAL RESTRICTIONS ON TRANSFER AS MORE FULLY DESCRIBED HEREIN.


SSGI, INC.
PROMISSORY NOTE


$1,173,473
May 13, 2010



FOR VALUE RECEIVED, SSGI, Inc., a Florida corporation (“Maker”), hereby promises
to pay to the order of Bobby L. Moore, Jr., an individual resident of the State
of Florida (“Payee”), the principal sum of One Million One Hundred Seventy-three
Thousand Four Hundred Seventy-three Dollars ($1,173,473.00), together with
interest thereon at the rate of four percent (4%) per annum from the date
hereof, all in accordance with the provisions of this Promissory Note (this
“Note”).  Capitalized terms used but not defined herein have the meanings given
to such terms in that certain Stock Purchase Agreement, dated as of May 13,
2010, by and among Maker, Payee and B & M Construction Co., Inc. (the “Purchase
Agreement”).


1)           Principal and Interest Payment.  Maker shall make payment to Payee
of the principal amount of this Note and all accrued interest hereon in
forty-eight (48) equal (except as otherwise provided in the last sentence of
this Section 1) monthly installments (amortized over forty-eight (48) months),
commencing on the 30th day following the Closing Date and continuing thereafter
on the same day of each successive month thereafter.  Each such monthly
installment shall be applied first to accrued but unpaid interest and then to
the reduction of the outstanding principal balance.  Notwithstanding the
foregoing, if the principal amount of this Note is increased or decreased in
accordance with Section 1.4 or 8.2(c) of the Purchase Agreement, then the
payments remaining thereafter shall be appropriately recomputed to account for
the change in amortization resulting from such increase or decrease.

 
1

--------------------------------------------------------------------------------

 


2)           Optional Prepayments.  This Note may be prepaid by Maker in whole
or in part at any time or from time to time without penalty or premium.  Any
partial prepayment (together with any set-off against this Note as contemplated
below) shall be applied first against accrued and unpaid interest and then
against the outstanding principal amount.


3)           Manner of Payment.  Payments of principal and interest on this Note
shall be made in lawful money of the United States of America by wire transfer
of immediately available funds to any account as Payee may designate from time
to time in writing.


4)           Setoff/Increase.  Notwithstanding the foregoing, the outstanding
principal amount of this Note and any accrued but unpaid interest thereon is
subject to setoff (or increase) pursuant to and in accordance with Sections 1.4
and 8.2(c) of the Purchase Agreement (which sections are incorporated herein in
their entirety by reference and made a part hereof).  In the event of any such
setoff (or increase), Maker shall deliver to Payee a notice stating the amount
of (and the basis for) such setoff (or increase).  Any reduction in the
outstanding principal amount of this Note and/or interest thereon in connection
with any such setoff in accordance with Section 1.4 or 8.2(c) of the Purchase
Agreement shall be permanent and such setoff  amounts shall no longer be deemed
outstanding.


5)           Events of Default.  For purposes of this Note, an “Event of
Default” shall only be deemed to have occurred if:


(a)         Maker fails to pay when due and payable (whether at maturity or
otherwise)  the full amount of principal or interest on this Note, and such
failure is not cured within 5 business days after the occurrence thereof; or


(b)         an order, judgment or decree is entered adjudicating Maker bankrupt
or insolvent; or any order for relief with respect to Maker is entered under the
Federal Bankruptcy Code; or Maker petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator for all or
substantially all of the assets of Maker, or Maker commences any proceeding
relating to Maker under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction; or any
such petition or application is filed, or any such proceeding is commenced,
against Maker  and (i) Maker  indicates in writing its approval thereof, consent
thereto or acquiescence therein or (ii) such petition, application or proceeding
is not dismissed within 90 days; or


(c)         Maker fails to comply with any of its obligations or covenants in
this Note (other than payment obligations) and such failure is not cured within
15 days after receiving written notice from the holder of this Note specifying
the particulars of such failure.

 
2

--------------------------------------------------------------------------------

 


If an Event of Default has occurred and is continuing, Payee may declare all or
any portion of the outstanding principal amount of this Note (together with all
accrued and unpaid interest thereon) to be immediately due and payable and may
(i) demand immediate payment of all or any portion of the outstanding principal
amount of this Note (together with all accrued and unpaid interest thereon) and
in connection therewith institute legal action against Maker for the collection
thereof, and/or (ii) exercise any and all other remedies available to Payee
under applicable law.  Maker shall pay to the holder of this Note all reasonable
costs and expenses incurred by it in connection with the collection or
enforcement of this Note following the occurrence of an Event of Default,
including, but not limited to, the reasonable fees and expenses of such holder’s
attorneys for all services rendered in connection therewith.  The remedies
specifically described in this paragraph shall be the only remedies available to
the holder of this Note upon the occurrence of an Event of Default.


6)           Transfer Restrictions. Neither this Note nor any interest herein
may be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of (whether with or without consideration and whether voluntary or involuntary
or by operation of law, including in connection with any voluntary or
involuntary dissolution, liquidation or winding up of Payee) without the prior
written consent of Maker.  Any such attempted transfer of this Note without
Maker’s consent shall be null and void.  Notwithstanding the foregoing, upon the
death of Payee this Note and any interest herein may be assigned to Payee’s
estate without having to obtain the prior written consent of Maker.


7)           Miscellaneous.


(a)          If the date of any payment required under this Note shall be a
Saturday, Sunday or a bank holiday, such payment shall be made on the first
business day following such date.


(b)         Presentment for payment, demand, notice of nonpayment, notice of
protest and protest of this Note are hereby waived.


(c)         THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF
THE STATE OF FLORIDA AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF SAID STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN
SAID STATE.  Each of Maker and Payee (i) hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of Florida and the courts of the State of Florida located in Palm Beach
County, Florida, for the purposes of any suit, action or proceeding arising out
of or relating to this Note, and (ii) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that he or it is not personally
subject to the jurisdiction of any such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.


*     *     *     *     *

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered as
of the date first above written.



 
SSGI, INC.
       
By: 
/s/ Larry M. Glasscock
   
Larry M. Glasscock, Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 